DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11, 12, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2014/0132208) in view of Tsukamoto et al (US 20160288665)

Re Claims 1; 	Fisher discloses a coil device comprising (10): 
a ground-side coil (30) disposed on a road surface where a vehicle parks or stops and wirelessly transmitting or receiving electric power to or from a vehicle-side coil mounted on the vehicle(20); (Fig. 2 and 3)
an information acquisition unit (sensors, not shown) disposed around the ground-side coil and acquiring information relating to a position of the vehicle relative to the ground-side coil; (Par. 0031 The charging controller 44 may also be in communication with sensors (not shown) and may execute routines to determine whether a vehicle 20 is within range of the source resonator 12)
a display unit (16) disposed at a position visible to a driver of the vehicle approaching the ground-side coil; (Fig. 3) and 

Fisher does not necessarily disclose that the entire structure is disclosed in a housing having an external surface, the ground side coil accommodated in the housing and the display unit provided to the external surface of the housing and the display unit provided proximate to the ground coil on the external surface
However Tsukamoto entire structure of a wireless power transmission device (1) disclosed in a housing (1) having an external surface, the ground side coil (11) accommodated in the housing and the display unit (17) provided proximate to the ground-side coil on the external surface of the housing. (Fig. 1 and also see par 0034)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to house the device of Fisher in the housing of Tsukamoto motivated by the desire to protect the power transmission device from the elements.
Please note the at the proximate is understood as nearby and nearby does not provide a range in distance the display is disposed away from the coil.

Re Claim 2;	Fisher discloses wherein the at least one processor is configured to obtain the position of the vehicle relative to the ground-side coil by using the information relating to the position; (Fig. 5, the information is used to provide alignment for coupling the transmitter to the receiver by indicating the direction of travel for the vehicle relative to the charging pad. For instance the display indicated LFFT within the vehicle center stack 50.)
Determine whether the vehicle is present in a first region or a second region by using a relative position of the vehicle; (Fig. 5, see indication below) and 
a first display mode generation unit (area below 50) generating a display mode indicating that the vehicle is positioned in the first region to the driver in a case where the vehicle is present in the first region and generating a display mode indicating that the vehicle is positioned in the 
the first region is a region where the vehicle-side coil is capable of reaching a position above the ground-side coil in a case where the vehicle travels straight along a reference axis passing through the ground-side coil, and 
the second region is a region where the vehicle-side coil is incapable of reaching the position above of the ground-side coil in a case where the vehicle travels straight along the reference axis.

    PNG
    media_image1.png
    825
    749
    media_image1.png
    Greyscale


Re Claim 3;	Fisher discloses wherein the at least one processor is further configured to obtain a correction distance for the vehicle to reach the first region in a case where the vehicle is positioned in the second region; and a second display mode generation unit (50) generate a display mode prompting the driver to operate the vehicle such that the correction distance decreases. (Par. 0006 The controller is configured to determine a relative distance and a relative direction between the source resonator and the capture resonator. The controller is also configured to determine a transfer efficiency of electrical power between the source The display device is configured to indicate the relative distance and the relative direction between the source resonator and the capture resonator and indicate the power transfer efficiency based on commands from the controller.
Furthermore, as shown in Fig. 5, the “<<<LEFT” indicates the direction to be followed to achieve a higher degree of efficiency for the power transfer. )

Re Claim 4;	Fisher discloses wherein the at least one processor is further configured to obtain a correction angle between a direction of the reference axis and a traveling direction of the vehicle (50) by using the information relating to the position; and generate a display mode prompting the driver to operate the vehicle such that the correction angle decreases. (Par. 0006 The controller is configured to determine a relative distance and a relative direction between the source resonator and the capture resonator. The controller is also configured to determine a transfer efficiency of electrical power between the source resonator and the capture resonator. The display device is configured to indicate the relative distance and the relative direction between the source resonator and the capture resonator and indicate the power transfer efficiency based on commands from the controller.
Furthermore, as shown in Fig. 5, the “<<<LEFT” indicates the direction and angle to travel to achieve a higher degree of efficiency for the power transfer. )

Re Claims 7 and 11;	Fisher discloses wherein the display unit is a thin-film display unit formed of a non-metal material. (Par. 0033)

Re Claims 8, 12, 16 and 20;	Fisher discloses wherein the at least one processor is further configured to generate a display mode indicating information provided for a user other than the driver. (Fig. 5, Status, settings etc.)

Re Claims 21 and 22; Tsukamoto discloses wherein the information acquisition is provided on the exterior surface of the housing and wherein the processor is accommodated in the housing. (Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, 10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Tsukamoto and further in view of  Kis-Benedek Pinera et al. (US 2017/0132960, hereinafter Kis)

Re Claims 5, 9, 13, and 17;	Fisher discloses wherein the display unit has a screen unit provided on a main surface intersecting with a vertical direction in the ground-side coil. 
Fisher does not necessarily disclose a projection unit projecting an image onto the screen unit.
However Kis discloses wherein the display unit has a screen unit provided and a projection unit projecting an image onto the screen unit (Par. 0065).


Re Claims 6, 10, 14 and 18	the combination of Fisher in view of Kis discloses wherein the screen unit is inclined along a reference axis passing through the ground-side coil. 
	As shown above Fishers transmitter coil 40 would be placed underneath the display unit of Kis and would communicate information to be displayed on the screen 120. Kis further disclosed that the display unit is mountable on the floor and the screen is raised to any angle the user chooses. For instance, Figs 2-4 shows an inclination of the display selected by the user in order for the area of the screen unit visible to the driver during alignment. 

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 

Applicant argues that claims have been amended to define the “a display unit provided proximate to the ground-side coil on the external surface of the housing” which houses the coil. Accordingly, the claimed display is directed to guiding the vehicle to the targeted coil position.
However the examiner respectfully disagree, the claim does not provide a specific range from the term proximate. Proximate is understood as nearby. Since the display is nearby to the 
The claim is lacking structural details shown in the applicant’s argument and Fisher is not teaching away from the claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL KESSIE/
10/25/2021
Primary Examiner, Art Unit 2836